DETAILED ACTION
This action is pursuant to the claims filed on 07/21/2022. Claims 1, 4-5, 8-14, 16, 18-19 are pending. A first action on the merits of claims 1, 4-5, 8-14, 16, 18-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubehn (U.S. PGPub No. 2017/0348523) in view of Woods (U.S. PGPub No. 2003/0114899).
Regarding claim 1, Rubehn teaches a lead for neuromodulation and/or neurosensing (Fig 1 implantable neural tissue electrode arrangement 100) comprising  at least one lead cable (lead 104), at least one electrode section (Fig 1 distal end 103), and at least one electrode placed in the electrode section (electrode contact 102 in distal end), wherein the lead comprises an anchor (Fig 1 anchor 106), which is pre-attached to the lead ([0015]) and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0015], anchor 106 configured to engage tissue to hold a tissue fixation), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable (anchor 106 defines sleeve-like section on outer part of lead cable 104), where the sleeve or sleeve-like section forms an outermost part of the lead cable (see Fig 1), wherein the anchor is formed as a single non-jointed structure and does not overlap or abut against the electrode section so as to form a free lead cable section (Fig 1, anchor 106 does not abut against electrode 102 and is a single bead structure), and wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0015] permanent fixation of anchor 106 defines a relative position between anchor and the lead that prevents relative movement of the two); wherein the anchor is overmolded over and/or is part of the outer part of the lead cable ([0015], rear fixation anchor 106 is permanently and immovably affixed to location on electrode lead 104 (i.e., part of the outer part of lead cable)); wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges (Fig 1, anchor 106 has uneven ridges on outer side to anchor tissue, recesses defined by spaces between projections).
Rubehn fails to teach wherein the anchor is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation.
In related prior art, Woods teaches a similar lead (Fig 2a) wherein a similar anchor is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation ([0070] disclosing lead anchor being “relatively soft and pliable” and having “other means, to allow it to be sutured in its desired location” disclosing an ability to receive punctures for holding tissue fixation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear fixation anchor of Rubehn in view of Woods to incorporate the soft and pliable anchoring material of Woods to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known anchoring means (Rubehn anchoring barbs 106) for another well-known anchoring means (Woods [0070] soft and pliable means to be sutured to a desired location) to yield the predictable result of an anchor for securing the lead to a tissue location.
Regarding claim 8, Rubehn further teaches wherein the lead includes at least two anchors (Fig 1, anchors 106 and 101).
Regarding claim 9, Rubehn further teaches wherein under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable (Fig 1, first anchor 101 is closest to electrode section 103 and is at distal part of lead cable).
Regarding claim 11, Rubehn further teaches wherein between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor (Fig 1, section of lead cable 104 at reference character 103 is free of any anchors and is between anchor 101 and electrode 102).
Regarding claim 12, Rubehn teaches the device of claim 11 as stated above.
Rubehn is silent to the length of the free lead cable section without any anchor and the length of the anchor. 
In related prior art, Woods teaches a similar device wherein a similar lead anchor has a length of at least approximately 10 mm or more ([0070], lead anchor is 5-10 mm in length; examiner notes this range overlaps the claimed range of ‘approximately 10 mm or more’). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the anchors of Rubehn in view of Woods to use a corresponding anchor length of approximately 10 mm or more as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubehn in view of Woods as applied to claim 1, and in further view of Yu (U.S. PGPub No. 2016/0166828).
Regarding claim 4, Rubehn/Woods teaches the device of claim 1 as stated above, Woods teaches the material of the anchor being soft and pliable ([0070]).
Rubehn/Woods is silent to the material selection of the anchor.
In related prior art, Yu teaches a similar device comprising a lead anchor made of any suitable material for implantation including silicone or polyurethane ([0090]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the anchor of Rubehn in view of Woods and Yu to incorporate a thermoplastic soft and pliable material defining the anchor to arrive at the device of claim 4. Doing so would have been obvious to one of ordinary skill in the art as the interchangeability of implantable materials such as thermoplastics and elastomeric materials is well known in the art to yield predictable and known results in material selection ([0090]).
Regarding claim 5, Rubehn teaches the device of claim 1 as stated above. Woods teaches the material of the anchor being soft and pliable ([0070]).
Rubehn/Woods is silent to the specific material selection of the anchor.
In related prior art, Yu teaches a similar device comprising a lead anchor made of any suitable material for implantation including silicone or polyurethane. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the anchor of Rubehn in view of Woods and Yu to incorporate an elastomeric material defining the anchor to arrive at the device of claim 5. Doing so would have been obvious to one of ordinary skill in the art as the interchangeability of implantable materials such as thermoplastics and elastomeric materials is well known in the art to yield predictable and known results in material selection ([0090]).
Regarding claim 13, Rubehn/Woods teaches the device of claim 1 as stated above. 
Rubehn fails to teach wherein the lead comprises a strain relief loop.
Yu teaches a similar device (see Fig 1, fig 2-3) and further teaches wherein conventional techniques for implantable neurostimulation leads includes the creation of strain relief loops ([0007]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lead of Rubehn in view of Woods and  Yu to incorporate the strain relief loop within the lead to arrive at the device of claim 13. Doing so would have been obvious to one of ordinary skill in the art as the use of strain relief loops in neurostimulating leads is well-known (i.e., conventional) in the art to yield the predictable result of assisting the implantation of said lead within a subject ([0007]).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubehn in view of Woods, and in further view of Anderson (U.S. PGPub No. 2009/0254151).
Regarding claim 10, Rubehn/Woods teaches the device of claim 8 as stated above. Rubehn further teaches wherein the at least one of the at least two anchors is proximal to the distal anchor and the electrode (Fig 1, rear fixation anchor 106 is denoted as ‘rear’ and disclosed as being able to be permanently affixed to ‘a specific location on electrode lead 104’ [0015])
Rubehn fails to explicitly teach wherein at least one of the at least two anchors is at a proximal part of the lead cable.
In related prior art, Anderson teaches a similar device comprising a similar lead anchor (Fig 1 anchor 108) wherein the anchor may be provided at any location along the lead including a proximal end ([0043]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear anchor of Rubehn in view of Woods and Anderson to incorporate the rear anchor at a proximal part of the lead cable to arrive at the device of claim 10. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of providing an anchor at a rear portion of the lead cable to anchor the device relative to tissue (Rubehn [0015]; Anderson [0043] both of which disclose the ability for an anchor to be provided at any location of the lead cable).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (U.S. PGPub No. 2010/0070010) in view of Rubehn and in further view of Woods.
Regarding claim 14, Simpson teaches a lead for neuromodulation and/or neurosensing (Fig 3 device for electrostimulation [0001]) comprising  at least one lead cable (lead 112), at least one electrode section (Fig 1 paddle 102), and at least one electrode placed in the electrode section (electrode contacts 106), wherein the lead comprises an anchor (Fig 3 anchor 114), which is pre-attached to the lead ([0054] anchor 114 fixed in position to leads 110/112) and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0054], anchor 114 functions to prevent migration of device 100 (i.e., configured to engage tissue to hold a tissue fixation)), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable (Fig 3 anchor 114 defines sleeve-like section of lead cable 112/110), where the sleeve or sleeve-like section forms an outermost part of the lead cable (see Fig 3), wherein the anchor is formed as a single non-jointed structure and does not overlap or abut against the electrode section so as to form a free lead cable section (Fig 3, anchor 114 does not abut against electrode 106 and is a single bead structure), and wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0054] fixation of anchor 114 defines a relative position between anchor and the lead that prevents relative movement of the two); wherein the lead is a spinal cord neurostimulation lead ([0009]), wherein the electrode section is an electrode paddle with an array of electrodes (fig 3 paddle electrode with array of electrodes 106), and wherein lead is configured to be implanted in vicinity of the cervical or thoracic or lumbar or sacral section of the spinal cord ([0009]). Simpson further teaches wherein the lead may comprise suture holes to allow for the device to be held in position ([0054]).
Simpson fails to teach wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges; wherein the anchor is overmolded over and/or is part of the outer part of the lead cable
In related prior art, Rubehn teaches wherein the anchor is overmolded over and/or is part of the outer part of the lead cable ([0015], rear fixation anchor 106 is permanently and immovably affixed to location on electrode lead 104 (i.e., part of the outer part of lead cable)); wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges (Fig 1, anchor 106 has uneven ridges on outer side to anchor tissue, recesses defined by spaces between projections). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchor of Simpson in view of Rubehn to incorporate the permanently affixed anchor of Rubehn such that the anchor is part of the outer part of the lead cable and comprises an uneven outer side with recesses and ridges. Providing the permanently affixed anchor would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known anchor structure (movable, non-permanently affixed anchor; Simpson fixed bead 114) for another well-known anchor structure (permanent anchor that defines a structure of the lead cable; Rubehn [0015] ) to yield the predictable result of a lead anchor configured to anchor a neurostimulation lead to tissue during implantation.
Simpson fails to teach wherein the anchor is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation.
In related prior art, Woods teaches a similar lead (Fig 2a) wherein a similar anchor is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation ([0070] disclosing lead anchor being “relatively soft and pliable” and having “other means, to allow it to be sutured in its desired location” disclosing an ability to receive punctures for holding tissue fixation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchor of Simpson in view of Rubehn and Woods to incorporate the soft and pliable anchoring material and other means of Woods such that the anchor is configured to be capable to receive punctures for holding tissue to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art as the use of soft and pliable anchoring materials that are capable of being punctured to be sutured to tissue to advantageously hold the lead in a desired location (Woods [0070]; Simpson [0054]).
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubehn in view of Woods, and in further view of Venancio (U.S. PGPub No. 2014/0172055).
Regarding claim 16, Rubehn teaches a method of fixing a lead for neuromodulation and/or neurosensing (Fig 1 method for implanting neural tissue electrode arrangement 100), comprising: placing the lead at an implantation site of a subject ([0011] discloses the device being implantable, thus the method includes placing the lead at the implantation site); fixing the lead at the implantation site (Fig 1 rear anchor 106 fixes the lead at the implantation site) wherein the lead comprises at least one lead cable (lead 104), at least one electrode section (Fig 1 distal end 103), and at least one electrode placed in the electrode section (electrode contact 102 at distal end 103), and wherein the lead further comprises at least one anchoring section (Fig 1 section at anchor 106), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0015], anchor 106 configured to engage tissue to hold a tissue fixation and is permanently attached), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable  (anchor 106 defines sleeve-like section on outer part of lead cable 104), where the sleeve or sleeve-like section forms an outermost part of the lead cable (see Fig 1), wherein the anchor is formed as a single non-jointed structure and does not overlap or abut against the electrode section so as to form a free lead cable section (Fig 1, anchor 106 does not abut against electrode 102 and is a single bead structure), and the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0015] permanent fixation of anchor 106 defines a relative position between anchor and the lead that prevents relative movement of the two); wherein the at least one anchoring section is overmolded over and/or is part of the outer part of the lead cable ([0015], rear fixation anchor 106 is permanently and immovably affixed to location on electrode lead 104 (i.e., part of the outer part of lead cable)); wherein the uneven outer side of the at least one anchoring section is at least partially pearly and/or comprises recesses and ridges (Fig 1, anchor 106 has uneven ridges on outer side to anchor tissue, ridges defined by projections and recesses defined by spaces between projections).
Rubehn fails to explicitly teach the fixing means including means of a fixation instrument being engaged with a surrounding tissue of the subject and engaged with the at least one anchoring section.
In related prior art, Venancio teaches a similar method of fixing a lead for neuromodulation and/or neurosensing (implantation of lead of figs 1-4) comprising fixing the lead at the implantation site by means of a fixation instrument being engaged with a surrounding tissue of the subject (Fig 4a and [0053] suture apertures 466 and corresponding sutures) and engaged with the at least one anchoring section having recesses and ridges (suture apertures 466 engaged with anchor 450 having recesses and ridges around locking elements 462/464). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchoring section of Rubehn in view of Venancio to incorporate the suture apertures and locking elements of Venancio such that the method includes fixing the lead by means of a fixation instrument being engaged with a surrounding tissue and the anchoring section. Doing so would be obvious to one of ordinary skill in the art as the use of fixation instruments such as sutures and suture apertures is well-known in the art on lead anchors to yield the predictable result of assisting in the anchoring of neurostimulation leads to tissue at an implantation site ([0053] suture aperture and sutures assist with the anchoring of anchor to tissue).
Rubehn fails to teach wherein the at least one anchoring section is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation.
In related prior art, Woods teaches a similar lead (Fig 2a) wherein a similar anchor is configured to be capable to receive punctures for engaging and/or holding the tissue fixation apparatus and/or the tissue fixation ([0070] disclosing lead anchor being “relatively soft and pliable” and having “other means, to allow it to be sutured in its desired location” disclosing an ability to receive punctures for holding tissue fixation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the material of rear fixation anchor of Rubehn in view of Venancio Woods to incorporate the soft and pliable anchoring material of Woods to arrive at the method of claim 16. Doing so would be obvious to one of ordinary skill in the art as the use of a soft and pliable anchoring means configured to be punctured as taught by Woods is well-known in the art to yield the predictable result of an anchor for securing the lead to a tissue location via a fixation instrument.
Regarding claim 19, in view of the combination of claim 16 as stated above.
Rubehn fails to teach wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses.
Venancio further teaches wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses ([0053] sutures are fixed by being wrapped around outer shells 454/456). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Rubehn in view of Venancio and Woods to incorporate the sutures and suture apertures of Venancio such that the method includes engaging the fixation instrument with the surrounding tissue and anchoring section via winding the sutures around the ridges and recesses of the anchor of Rubehn to arrive at the method of claim 19. Doing so would be obvious to one of ordinary skill in the art as the winding and wrapping of sutures around the outer shell of anchors is well-known in the art on lead anchors to yield the predictable result of assisting in the anchoring of neurostimulation leads to tissue at an implantation site ([0053] sutures wrap around outer shell of anchor to secure lead to tissue).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubehn in view of Venancio and Woods as applied to claim 16, and in further view of Yu.
Regarding claim 18, Rubehn/Yu teach the method of claim 16 as stated above. Woods teaches the material of the anchor being soft and pliable ([0070]).
Rubehn is silent to the material selection of the anchoring section.
In related prior art, Yu teaches a similar device comprising a lead anchor made of any suitable material for implantation including silicone or polyurethane. ([0090]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the anchor of Rubehn in view of Woods, Venancio, and Yu to incorporate a thermoplastic and/or elastomeric material defining the anchor to arrive at the method of claim 18. Doing so would have been obvious to one of ordinary skill in the art as the interchangeability of implantable materials such as thermoplastics and elastomeric materials is well known in the art to yield predictable and known results in material selection ([0090]).
Response to Arguments
Applicant’s arguments, see remarks, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 8-14, 16, 18-19 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Woods reference under 35 USC 103. The Woods reference discloses an anchor of a lead device being formed from a soft and pliable material configured to be sutured to its desired location ([0070]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794